DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Mark Haynes (Reg. # 30,846) on February 12, 2021. The examiner proposed amendments to better place the application in condition for allowance, particularly adding the limitation that prior arts fail to teach. Mr. Haynes agreed.
The application has been amended as follows: 


Listing of Claims: 
1. (currently amended) A computer implemented method that encodes an input dataset associated with an input dataset identifier, comprising:
receiving an input data set having a data set identifier from a source system;
determining an input block size for encoding the input data set;
sending the data set to an encoding engine which applies a lossless encoding process to a plurality of blocks of the input block size of the data set to generate a plurality of encoded blocks; and
and the input block size to the plurality of encoded data blocks.
2. (canceled).
3. (previously amended) The method of claim 1, including generating the modified data set identifier by modifying the input dataset identifier to include the input block size.
4. (cancel) 
5. (currently amended) A computer implemented method that decodes an encoded dataset associated with an encoded dataset identifier, the encoded dataset being a losslessly encoded version of an input dataset, comprising:
receiving a command from a destination system to return requested data of the input dataset, the command including the encoded data set identifier and a range specifier, the encoded data set identifier linking the encoded data set to an input block size of an input data set, and an array of encoded block sizes, the range specifier indicating a starting location and an ending location in the input data set of the requested data;
sending a plurality of encoded data blocks associated with the encoded dataset identifier to a decoding engine to generate a plurality of decoded blocks having a decoded block size, , the input block size and the array of encoded block sizes; 
selecting data from the plurality of decoded data blocks based on the range specifier; and  	transmitting the selected data from the plurality of decoded data blocks representing the requested data of the input data set to the destination system.
6. (canceled).
7. (currently amended) The method of claim 5, wherein blocks in the plurality of encoded data blocks have variant block sizes of the decoded block size or less, 
the array of encoded block sizes comprising an array of offsets based on the variant block sizes that identify locations of encoded data blocks in the plurality of encoded data blocks; and further including:
selecting the plurality of encoded data blocks by comparing the range specifier to the array of offsets to determine a start block and an end block for the plurality encoded blocks.
8. (currently amended) A computer system that encodes an input dataset associated with an input dataset identifier, comprising:
a processor, memory and a communication interface, including instructions executable by the processor to
receive an input data set having a data set identifier from a source system;
determine an input block size for encoding the input data set;
send the data set to an encoding engine which applies a lossless encoding process to a plurality of blocks of the input block size of the data set to generate a plurality of encoded blocks; and
and the input block size to the plurality of encoded data blocks.
9. (canceled).
10. (previously amended) The system of claim 8, including instructions executable by the processor to generate the modified data set identifier by
modifying the input dataset identifier to include the input block size.
11. (cancel) 
12. (currently amended) A computer system that decodes an encoded dataset associated with an encoded dataset identifier, the encoded dataset being a losslessly encoded version of an input dataset, comprising:
a processor, memory and a communication interface, including instructions executable by the processor to
receive a command from a destination system to return requested data of the input dataset, the command including the encoded data set identifier and a range specifier, the encoded data set identifier linking the encoded data set to an input block size of an input data set, and an array of encoded block sizes;

selecting data from the plurality of decoded data blocks based on the range specifier, the input block size and the array of encoded block sizes; and
transmitting the selected data from the plurality of decoded data blocks representing the requested data of the input data set to the destination system.
13. (canceled).
14. (currently amended) The system of claim 12, wherein the blocks in the plurality of encoded data blocks have variant block sizes of the decoded block size or less, 
the array of encoded block sizes comprising an array of offsets based on the variant block sizes that identify locations of encoded data blocks in the plurality of encoded data blocks; and further including instructions executable by the processor to:
select the plurality of encoded data blocks by comparing the range specifier to the array of offsets to determine a start block and an end block for the plurality of encoded blocks.
15. (currently amended) A computer program product comprising a non-transitory computer readable medium for a method that encodes an input dataset associated with an input dataset identifier, comprising:
instructions executable by a computer stored in the computer readable medium to
receive an input data set having a data set identifier from a source system;

send the data set to an encoding engine which applies a lossless encoding process to a plurality of blocks of the input block size [[N]] of the data set to generate a plurality of encoded blocks; and
transmit to the source system, a modified dataset identifier based on the input dataset identifier and associated with the plurality of encoded data blocks, wherein the encoding engine generates an array of encoded block sizes, and the modified dataset identifier links the array to the plurality of encoded data blocks, where each encoded block size in the array is associated with a corresponding encoded block in the plurality of encoded data blocks, and the modified dataset identifier links the array and the input block size to the plurality of encoded data blocks. 
16. (canceled).
17. (previously amended) The computer program product of claim 15, including instructions executable by the computer stored in the computer readable medium to generate the modified data set identifier by
modifying the input dataset identifier to include the input block size.
18. (cancel) 
19. (currently amended) A computer program product comprising a non-transitory computer readable medium for a method that decodes an encoded dataset associated with an encoded 
instructions executable by a computer stored in the computer readable medium to:
receive a command from a destination system to return requested data of the input dataset, the command including the encoded data set identifier and a range specifier, the encoded data set identifier linking the encoded data set to an input block size of an input data set, and an array of encoded block sizes; 
send a plurality of encoded data blocks associated with the encoded dataset identifier to a decoding engine to generate a plurality of decoded blocks having a decoded block size, including to select the plurality of encoded data blocks based on the range specifier, the range specifier indicating a starting location and an ending location in the input data set of the requested data; 
select data from the plurality of decoded data blocks based on the range specifier, the input block size and the array of encoded block sizes; and  
transmit the selected data from the plurality of decoded data blocks representing the requested data of the input data set to the destination system.
20. (canceled).
21. (currently amended) The computer program product of claim 19, wherein blocks in the plurality of encoded data blocks have variant block sizes of the decoded block size or less, 
the array of encoded block sizes comprising an array of offsets based on the variant block sizes that identify locations of encoded data blocks in the plurality of encoded data blocks; further including instructions executable by the computer stored in the computer readable medium to:
select the plurality of encoded data blocks by comparing the range specifier to the array of offsets to determine a start block and an end block for the plurality encoded blocks.

ALLOWABLE SUBJECT MATTER
	The primary reason for allowance of claims 1, 8 and 15 in the instant application is that prior arts do not teach a method to encode an input dataset associated with an input dataset identifier comprising the steps of: determining an input block size for encoding an input data set having a data set identifier; sending the data set to an encoding engine which applies a lossless encoding process to a plurality of blocks of the input block size of the data set to generate a plurality of encoded blocks; and transmitting to the source system, a modified dataset identifier based on the input dataset identifier and associated with the plurality of encoded data blocks, wherein the encoding engine generates an array of encoded block sizes, where each encoded block size in the array is associated with a corresponding encoded block in the plurality of encoded data blocks, and the modified dataset identifier links the array and the input block size to the plurality of encoded data blocks.
The primary reason for allowance of claims 5, 12 and 19 in the instant application is that prior arts do not teach a method to decode a losslessly encoded version of an input dataset associated with an encoded dataset identifier comprising the steps of: receiving a command including the encoded data set identifier and a range specifier from a destination system to return requested data of the input dataset, the encoded data set identifier linking the encoded data set to an input block size of an input data set, and an array of encoded block sizes, the range specifier indicating a starting location and an ending location in the input data set of the requested data; 

	The remaining claims 3, 7, 10, 14, 17 and 21 are allowed by virtue of their dependencies on the independent claims. Hence, the examiner has allowed claims 1, 3, 5, 7, 8, 10, 12, 14, 15, 17, 19 and 21.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	CLOSING COMMENTS
Conclusion

    a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
	a(1) CLAIMS ALOWED IN THE APPLICATION
	Per the instant office action, claims 1, 3, 5, 7, 8, 10, 12, 14, 15, 17, 19 and 21 have been allowed.
        b.  DIRECTION OF FUTURE CORRESPONDENCES

IMPORTANT NOTE
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone number: Area Code (571) 270-1023. 
The fax phone number for the organization where this application or proceeding 

is assigned is 571-273-8300. Information regarding the status of an application may be 

obtained from the Patent Application Information Retrieval (PAIR) system. Status 

information for published applications may be obtained from either Private PAIR or 

Public PAIR. Status information for unpublished applications is available through

Private PAIR only. For more information about the PMR system, see her//pair-

direct.uspto.gov. Should you have questions on access to the Private PAIR system,

contact the Electronic Business Center (EBC) at 866-217- 91 97 (toll-free).




/Ernest Unelus/
Primary Examiner
Art Unit 2181